1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                    NO. 30,557

10 PEDRO OROZCO, JR.,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Lisa C. Schultz, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Hugh W. Dangler, Chief Public Defender
18 Carlos Ruiz de la Torre, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant



21                                 MEMORANDUM OPINION

22 CASTILLO, Judge.
 1        Defendant appeals from convictions for armed robbery, conspiracy to commit

 2 armed robbery, aggravated battery, aggravated assault, shooting at or from a motor

 3 vehicle, conspiracy to commit shooting at or from a motor vehicle, and contributing

 4 to the delinquency of a minor. Defendant raised one issue in his docketing statement:

 5 whether the district court erred in denying his motion to suppress the statement he

 6 made to police. This Court issued a calendar notice proposing to affirm. Defendant

 7 has filed a memorandum in opposition. Defendant has also moved to amend his

 8 docketing statement to include four additional issues: (1) the district court erred in not

 9 conducting a suppression hearing or, alternatively, counsel was ineffective in not

10 requesting an evidentiary hearing on the motion to suppress; (2) the district court erred

11 in not allowing Defendant to substitute his public defender with private counsel; (3)

12 his convictions were not supported by substantial evidence; and (4) the district court

13 erred in denying Defendant’s motion to reconsider his sentence. Having considered

14 Defendant’s memorandum in opposition and motion to amend his docketing

15 statement, we deny Defendant’s motion and affirm Defendant’s convictions.

16 Motion to Suppress

17        Defendant continues to argue that his motion to suppress should have been

18 granted because his confession was not given voluntarily due to the officers use of

19 threats of harsher punishment, promises of leniency, along with Defendant’s lack of

                                               2
 1 understanding of the criminal justice system and his fatigue. In this Court’s calendar

 2 notice, we proposed to affirm the denial of Defendant’s motion to suppress on the

 3 grounds that lack of knowledge of the criminal justice system does not render a

 4 statement involuntary, threats and promises do not make a statement per se

 5 involuntary, and based on Defendant’s failure to offer any support for his argument

 6 that officers telling him he could not leave until he said what they wanted to hear

 7 amounted to official coercion. [CN 5-6] See State v. Barr, 2009-NMSC-024, ¶ 25,

 8 146 N.M. 301, 210 P.3d 198 (“However uneducated or unsophisticated [a d]efendant

 9 may be, that alone is insufficient to make his confession involuntary without evidence

10 that the officers took advantage of his lack of sophistication and used it to coerce him

11 into making his incriminating statement.”); State v. Sanders, 2000-NMSC-032, ¶¶ 7,

12 10, 129 N.M. 728, 13 P.3d 460 (stating that threats and promises are merely one factor

13 to be considered in analyzing the totality of the circumstances).

14        In response to this Court’s proposed disposition, Defendant relies on Aguilar

15 v. State, 106 N.M. 798, 751 P.2d 178 (1988), to argue that his statement should have

16 been suppressed. In Aguilar, the defendant suffered from both a history of mental

17 illness and subnormal intelligence. 106 N.M. at 800, 751 P.2d at 180. Thus, in

18 Aguilar our Supreme Court held that “implied threats and promises, especially when

19 knowingly made to a defendant with diminished mental capacity, rendered the


                                              3
 1 confession involuntary as a matter of law.” Id. Aguilar does not support Defendant’s

 2 contention that implied threats and promises, coupled with fatigue and a lack of

 3 understanding of the criminal justice system, are sufficient to render a confession

 4 involuntary. We therefore conclude that Defendant has not demonstrated error in the

 5 district court’s ruling, and we affirm.

 6        Defendant contends that he adequately preserved his argument that his

 7 statement should have been suppressed under the New Mexico Constitution.

 8 Defendant relies on State v. Granville, 2006-NMCA-098, ¶ 13, 140 N.M. 345, 142

 9 P.3d 933, for the proposition that “[w]hen existing precedent construes a state

10 constitutional provision as providing broader protection than its federal counterpart,

11 the preservation of the state constitutional claim requires no more than preservation

12 of any other claim for appellate review.” [MIO 14] Defendant then goes on to point

13 out that our state jurisprudence already interprets Article II, Section 10 more

14 expansively than the Fourth Amendment. [MIO 14] Thus, Defendant contends that

15 he “was not required to persuade the court why Article II, Section 10 should be

16 interpreted more expansively or otherwise ‘provide reasons.’” [MIO 15 (quoting State

17 v. Garcia, 2009-NMSC-046, ¶ 52, 147 N.M. 134, 217 P.3d 1032 (Bosson, J., specially

18 concurring))] Defendant has not, however, informed this Court how our jurisprudence

19 under Article II, Section 15, has departed from the federal interpretation of the Fifth


                                              4
 1 Amendment which would govern the issue of the voluntariness of Defendant’s

 2 confession. We conclude that Defendant has failed to demonstrate that he preserved

 3 a state constitutional claim.

 4 Motion to Amend

 5        Defendant has moved this Court to amend his docketing statement to add the

 6 four issues set out above. The essential requirements to show good cause for our

 7 allowance of an amendment to an appellant’s docketing statement are: (1) that the

 8 motion be timely, (2) that the new issue sought to be raised was either (a) properly

 9 preserved below or (b) allowed to be raised for the first time on appeal, and (3) the

10 issues raised are viable. See State v. Moore, 109 N.M. 119, 129, 782 P.2d 91, 101 (Ct.

11 App. 1989), overruled on other grounds by State v. Salgado, 112 N.M. 537, 817 P.2d

12 730 (Ct. App. 1991).

13 Issue 1

14        To the extent Defendant wishes to argue that the district court erred by failing

15 to hold an evidentiary hearing on his motion to suppress and his counsel was

16 ineffective for failing to request such a hearing, we deny Defendant’s motion as these

17 issues are not viable as argued by Defendant. To the extent Defendant wishes to raise

18 an ineffective assistance of counsel claim, we conclude that Defendant has failed to

19 demonstrate a prima facie case of ineffective assistance based on the record below.


                                              5
 1        When an ineffective assistance claim is first raised on direct appeal, we
 2        evaluate the facts that are part of the record. If facts necessary to a full
 3        determination are not part of the record, an ineffective assistance claim
 4        is more properly brought through a habeas corpus petition, although an
 5        appellate court may remand a case for an evidentiary hearing if the
 6        defendant makes a prima facie case of ineffective assistance.

 7 State v. Roybal, 2002-NMSC-027, ¶ 19, 132 N.M. 657, 54 P.3d 61.

 8        To establish a prima facie case of ineffective assistance of counsel,
 9        Defendant must show that (1) counsel’s performance was deficient in
10        that it “fell below an objective standard of reasonableness”; and (2) that
11        Defendant suffered prejudice in that there is “a reasonable probability
12        that, but for counsel’s unprofessional errors, the result of the proceeding
13        would have been different.”

14 State v. Aker, 2005-NMCA-063, ¶ 34, 137 N.M. 561, 113 P.3d 384 (quoting Lytle v.

15 Jordan, 2001-NMSC-016, ¶¶ 26-27, 130 N.M. 198, 22 P.3d 666) (further internal

16 quotation and citation omitted)).

17        Here, Defendant contends that he was prejudiced by not being able to fully

18 develop the record below. [MIO 16-18] Defendant does not indicate, however, what

19 information would have been developed had an evidentiary hearing been held that was

20 not already considered by the district court in ruling on Defendant’s motion to

21 suppress or how that information would have possibly changed the district court’s

22 ruling. Moreover, Defendant points out that a full transcript of the interview was

23 before the district court at the time the motion to suppress was decided. [MIO 8]

24 Defendant has therefore not demonstrated prejudice. See In re Ernesto M., Jr., 1996-


                                               6
 1 NMCA-039, ¶ 10, 121 N.M. 562, 915 P.2d 318 (“An assertion of prejudice is not a

 2 showing of prejudice.”). Moreover, to the extent Defendant contends that the district

 3 court committed reversible error by not holding a hearing, we again conclude that this

 4 issue is not viable given Defendant’s failure to demonstrate how he was prejudiced.

 5 See State v. Fernandez, 117 N.M. 673, 677, 875 P.2d 1104, 1108 (Ct. App. 1994) (“In

 6 the absence of prejudice, there is no reversible error.”).

 7 Issue 2

 8        To the extent Defendant wishes to amend his docketing statement to argue that

 9 the district court abused its discretion in not permitting Defendant to substitute his

10 public defender with private counsel, we deny Defendant’s motion as not viable.

11 Defendant points out that a determination of whether to permit a substitution of

12 counsel is within the district court’s discretion. [MIO 20] Defendant also points out

13 that no abuse of discretion occurs unless inadequate representation or prejudice to the

14 defendant is shown. [Id.] See State v. Bell, 90 N.M. 134, 143, 560 P.2d 925, 934

15 (1977). Defendant has not asserted on appeal how his public defender was ineffective

16 or how he was prejudiced.

17 Issue 3

18        To the extent Defendant wishes to amend his docketing statement to argue that

19 his convictions were not supported by substantial evidence, we again deny his motion


                                              7
 1 to amend as the issue is not viable. Defendant asserts that there is not substantial

 2 evidence to support his convictions because the evidence demonstrates that a co-

 3 defendant was responsible for shooting and attacking the victim.            [MIO 22]

 4        The State submitted an accomplice liability instruction. [RP 117] To convict

 5 under a theory of accomplice liability, “the [s]tate must show not only [that a

 6 defendant was] aiding in the commission of the killing but also that the defendant

 7 intended that the underlying felony be committed and intended the killing to occur or

 8 knew that [he] [she] was helping to create a strong probability of death or great bodily

 9 harm.” State v. Vigil, 2010-NMSC-003, ¶ 15, 147 N.M. 537, 226 P.3d 636 (internal

10 quotation marks and citations omitted). “[A] jury cannot convict a defendant on

11 accessory liability for a crime unless the defendant intended the principal’s acts.” Id.

12 (internal quotation marks and citation omitted).

13        Evidence was presented that Defendant drove the principal to the location of

14 the crime. Further, there was evidence presented from which the jury could have

15 inferred that Defendant intended the acts to occur—namely, that Defendant and the

16 principal chased a vehicle down that contained people they suspected of firing on

17 Defendant’s home, and Defendant was driving. We conclude that this is sufficient

18 evidence from which the jury could have found Defendant guilty under a theory of

19 accomplice liability. State v. Wasson, 1998-NMCA-087, ¶ 12, 125 N.M. 656, 964


                                              8
 1 P.2d 820 (stating that a defendant’s knowledge or intent generally presents a question

 2 of fact for a jury to decide); State v. Hoeffel, 112 N.M. 358, 361, 815 P.2d 654, 657

 3 (Ct. App. 1991) (“Intent can be proved by circumstantial evidence.”).

 4        Further, to the extent Defendant argues that this Court should not disregard

 5 Defendant’s version of events—specifically, that he was unaware that the principal

 6 had a gun—it was for the jury to assess Defendant’s credibility and weigh the

 7 evidence. See State v. Salas, 1999-NMCA-099, ¶ 13, 127 N.M. 686, 986 P.2d 482

 8 (recognizing that it is for the fact finder (in this case, the judge) to resolve any conflict

 9 in the testimony of the witnesses and to determine where the weight and credibility

10 lay). “The reviewing court does not weigh the evidence or substitute its judgment for

11 that of the fact finder as long as there is sufficient evidence to support the verdict.”

12 State v. Mora, 1997-NMSC-060, ¶ 27, 124 N.M. 346, 950 P.2d 789.

13 Issue 4

14        To the extent Defendant wishes to amend his docketing statement to argue that

15 the district court erred in denying his motion to reconsider his sentence, we deny his

16 motion to amend as this issue is not viable. Defendant’s primary argument on appeal

17 is that he was sentenced to the maximum allowable sentence for his crimes, without

18 any part of the sentence suspended, despite evidence that Defendant was only a minor

19 contributor in the crimes and had no prior felony convictions on his record. As this


                                                 9
 1 Court stated in State v. Cumpton, 2000-NMCA-033, ¶ 12, 129 N.M. 47, 1 P.3d 429,

 2 “[t]here is no obligation on the part of a judge to depart from the basic sentence. The

 3 opportunity for a district court to mitigate a sentence depends solely on the discretion

 4 of the court and on no entitlement derived from any qualities of the defendant.”

 5 Further, there is no abuse of discretion if the sentence imposed is authorized by law.

 6 See State v. Augustus, 97 N.M. 100, 101, 637 P.2d 50, 51 (Ct. App. 1981). Defendant

 7 received the sentence prescribed by law, thus, there was no abuse of discretion.

 8        For the reasons stated above, we deny Defendant’s motion to amend his

 9 docketing statement and affirm Defendant’s convictions.

10        IT IS SO ORDERED.


11                                         ________________________________
12                                         CELIA FOY CASTILLO, Judge

13 WE CONCUR:




14 __________________________________
15 RODERICK T. KENNEDY, Judge




16 __________________________________
17 LINDA M. VANZI, Judge